                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

                                Case: 6:19-cv-00196-GAP-DCI

CLIFTON PICTON,
individually and on behalf of all
others similarly situated,

           Plaintiff,
v.

GREENWAY CHRYSLER-JEEP-DODGE,
INC., BDC PROMOTIONS, INC., and
VOICELOGIC,

      Defendant.
___________________________________/

                  DEFENDANT, BDC PROMOTIONS, INC.’S,
          CORRECTED1 ANSWER AND AFFIRMATIVE DEFENSES TO
     PLAINTIFF’S SECOND AMENDED CLASS ACTION COMPLAINT [DE 27]

           COMES        NOW   Defendant,   BDC    PROMOTIONS,       INC.   (hereinafter   the

“DEFENDANT” or “BDC”), by and through undersigned counsel, and hereby files this

Corrected Answer and Affirmative Defenses to Plaintiff’s Second Amended Complaint,

stating:

                                  NATURE OF THE ACTION

           1.      Denied.

           2.      Unable to admit or deny as Defendant BDC lacks knowledge as to Greenway’s

knowledge regarding the TCPA, therefore denied.



1
 Due to clerical error, an incomplete version of this document was originally filed under DE
46.
       3.      Denied that BDC violated the TCPA or that ringless voicemail technology

violates the TCPA. Defendant demands strict proof thereof.

       4.      Admitted for purposes of claims identification only. Denied that Defendant

BDC violated the TCPA; Defendant demands strict proof thereof.

       5.      Admitted for purposes of claims identification only. Denied that Plaintiff is

entitled to statutory damages. Denied that Defendant BDC violated the TCPA.

                              JURISDICTION AND VENUE

       6.      Admitted for purposes of jurisdiction only; otherwise denied.

       7.      Admitted for purposes of jurisdiction only; otherwise denied.

                                          PARTIES

       8.      Defendant BDC is without knowledge as to Plaintiff’s citizenship or residence.

       9.      Admitted that public records on file with the State of Florida represent that

Greenway is a Florida corporation with a principal place of business located at 9051 E. Colonia

Dr., Orlando, FL 32817. BDC is without knowledge as to the remainder, therefore denied.

       10.     Admitted BDC is a Florida corporation with a principal place of business at

2727 SE 48th Avenue, Ocala, Florida 34480. Admitted that BDC conducts business in Florida.

Otherwise denied.

       11.     BDC is without knowledge, therefore denied.

                                         THE TCPA

       12.     Admitted to the extent that Plaintiff recites certain provisions of the Telephone

Consumer Protection Act (“TCPA”) that are self-evident. Defendant BDC denies the




                                               2
allegations, or any overt or implied assertion that its actions or alleged inactions violate these

provisions.

       13.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       14.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       15.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       16.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       17.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       18.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.




                                                3
       19.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       20.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       21.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       22.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       23.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.

       24.     The allegations in this paragraph do not require a response as they contain legal

conclusions not directed at Defendant BDC. To the extent a response is required, the

allegations are denied.




                                               4
                                              FACTS

                        Greenway’s Relationship with BDC and Voicelogic

        25.     Denied that Defendant BDC sent any messages. Admitted that Voicelogic sent

ringless voicemail messages on behalf of Greenway. Denied that the subject messages

constituted “calls” under the TCPA.

        26.     Admitted that BDC consulted with Greenway regarding the content of the

messages. Admitted that Greenway approved the use of ringless voicemail messages.

        27.     Denied that BDC actually transmitted the subject messages. Admitted that

Greenway retained the right to change or add to the content of the messages.

        28.     Admitted.

        29.     Admitted that Greenway authorized BDC to use Greenway’s name in the

subject messages; otherwise, denied as phrased.

        30.     Admitted that Greenway was aware of BDC’s marketing activities. Denied that

any action by BDC violated the TCPA; Defendant BDC demands strict proof thereof.

        31.     Admitted that Voicelogic was aware that BDC conducted marketing activities

on behalf of BDC. Denied that any action by BDC violated the TCPA; Defendant demands

strict proof thereof.

        32.     Admitted that the subject messages were transmitted directly by Voicelogic.

Defendant BDC denies the allegations, or any overt or implied assertion that its actions or

alleged inactions violate these provisions.

        33.     Denied that any violation of the TCPA occurred; Defendant BDC demands

strict proof thereof.




                                                5
       34.     Admitted only that Greenway was aware of BDC’s marketing activities.

Denied that any violation of the TCPA occurred; Defendant BDC demands strict proof thereof.

       35.     Admitted only that Greenway was aware of BDC’s marketing activities.

Denied that any violation of the TCPA occurred; Defendant BDC demands strict proof thereof.

                    “Ringless” Voicemails are Regulated by the TCPA

       36.     Defendant BDC denies the allegations, or any overt or implied assertion, that

its actions or alleged inactions violate the TCPA.

       37.     Denied; Defendant demands strict proof thereof.

       38.     Admitted that ringless voicemail technology can deliver prerecorded messages.

As to the remainder, denied to the extent Defendant BDC lacks sufficient knowledge.

       39.     Defendant BDC denies any overt or implied assertion that its actions or alleged

inactions violate the TCPA. As to the remainder, denied to the extent Defendant BDC lacks

sufficient knowledge.

       40.     Admitted only to the extent that Plaintiff recites certain provisions of judicial

opinions that are self-evident. Defendant BDC denies the allegations, or any overt or implied

assertion that its actions or alleged inactions violate provisions of the TCPA.

       41.     Defendant BDC denies any overt or implied assertion that its actions or alleged

inactions violate the TCPA. As to the remainder, denied to the extent Defendant BDC lacks

sufficient knowledge.

       42.     Defendant BDC denies any overt or implied assertion that its actions or alleged

inactions violate the TCPA.




                                               6
        43.     Admitted only that a ringless voicemail may attempt to communicate with a

consumer. Defendant BDC denies any overt or implied assertion that its actions or alleged

inactions violate the TCPA.

        44.     Defendant BDC denies any overt or implied assertion that its actions or alleged

inactions violate the TCPA. As to the remainder, denied to the extent Defendant BDC lacks

sufficient knowledge.

        45.     Admitted to the extent that Plaintiff recites certain provisions of an FCC

declaratory order that are self-evident. Defendant BDC denies the allegations, or any overt or

implied assertion that its actions or alleged inactions violate provisions of the TCPA.

                          Failed FCC “Ringless” Voicemail Petition

        46.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC admits the allegations to the

extent Plaintiff cites a court docket that is self-evident.

        47.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC admits the allegations to the

extent Plaintiff cites a court docket that is self-evident.

        48.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC admits the allegations to the

extent Plaintiff cites a court docket that is self-evident.

        49.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC admits the allegations to the

extent Plaintiff cites news articles that are self-evident.




                                                 7
       50.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC admits the allegations to the

extent Plaintiff cites an FCC docket that is self-evident.

       51.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC admits the allegations to the

extent Plaintiff cites an FCC docket that is self-evident.

       52.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC is unable to admit or deny the

allegations as it lacks sufficient knowledge.

                                   Facts Specific to Plaintiff

       53.     Admitted that Defendant BDC directed Voicelogic to transmit ringless

voicemail messages on behalf of Greenway. Denied that any such transmission constituted a

“call” under the TCPA. As to the remainder, denied to the extent Defendant BDC is without

knowledge.

       54.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, Defendant BDC is unable to admit or deny the

allegations as it lacks sufficient knowledge.

       55.     Denied that Plaintiff received a “call,” as that term is defined under the TCPA.

As to the remainder, denied to the extent Defendant BDC is without knowledge.

       56.     Defendant BDC is without knowledge, therefore denied.




                                                8
       57.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, denied to the extent Defendant BDC is without

knowledge.

       58.     This paragraph is not directed at Defendant BDC and therefore no response is

required. To the extent a response is required, denied to the extent Defendant BDC is without

knowledge.

       59.     Defendant BDC is unable to admit or deny the allegations as it lacks sufficient

knowledge.

       60.     Admitted that messages ordered on behalf of Greenway promoted the

dealership and inventory. Defendant BDC denies any overt or implied assertion that its actions

or alleged inactions violate the TCPA.

       61.     Admitted that messages ordered on behalf of Greenway promoted the

dealership and inventory. Defendant BDC denies any overt or implied assertion that its actions

or alleged inactions violate the TCPA.

       62.     Defendant BDC denies that its actions or alleged inactions violated the TCPA.

As to the remainder, denied to the extent Defendant BDC is without knowledge.

       63.     Admitted that messages ordered on behalf of Greenway were attempted to

persons believed to reside within this district. Denied that Defendant BDC placed any “calls,”

as that term is defined by the TCPA. Defendant BDC denies any overt or implied assertion

that its actions or alleged inactions violate the TCPA.

       64.     Denied to the extent Defendant BDC is without knowledge.

       65.     Denied; Defendant BDC demands strict proof thereof.




                                               9
                                    CLASS ALLEGATIONS

                                       Proposed Class

        66.     Admitted for purposes of claims identification only. Denied that Plaintiff is

entitled to bring a class action.

        67.     Admitted for purposes of claims identification only. Denied that any violation

occurred.

        68.     Admitted for purposes of claims identification only. Denied that any violation

occurred.

                                         Numerosity

        69.     Denied; Defendant demands strict proof thereof.

        70.     Denied; Defendant demands strict proof thereof.

                             Common Questions of Law and Fact

        71.     Denied as to each part and sub-part; Defendant demands strict proof thereof.

        72.     Denied; Defendant demands strict proof thereof.

                                          Typicality

        73.     Denied; Defendant demands strict proof thereof.

                                          Adequacy

        74.     Denied; Defendant demands strict proof thereof.

        75.     Denied; Defendant demands strict proof thereof.

                   Proceeding Via Class Action is Superior and Advisable

        76.     Denied; Defendant demands strict proof thereof.

        77.     Denied; Defendant demands strict proof thereof.




                                              10
                                           COUNT I

                         Violations of the TCPA, 47 U.S.C. § 227(b)
                           (On behalf of Plaintiff and the Class)

       78.     Defendant re-asserts and incorporates the responses to the allegations contained

in the foregoing paragraphs by reference, as if fully re-stated herein.

       79.     Admitted to the extent that Plaintiff recites provisions of the TCPA that are self-

evident. Defendant BDC denies the allegations, or any overt or implied assertion that its

actions or alleged inactions violate provisions of the TCPA.

       80.     Admitted that Voicelogic transmitted messages at the direction of BDC and on

behalf of Greenway. Denied as to the remainder; Defendant demands strict proof thereof.

       81.     Denied; Defendant demands strict proof thereof.

       82.     Denied; Defendant demands strict proof thereof.

       83.     Denied; Defendant demands strict proof thereof.

                                       JURY DEMAND

       Defendant BDC demands trial by jury for any issues remaining after the determination

of any dispositive motion.

                                AFFIRMATIVE DEFENSES

First Affirmative Defense

       Defendant BDC affirmatively alleges that it is not liable for the alleged actions or

inactions of other third parties, and/or any of their employees, agents, or principals.

Second Affirmative Defense

       Defendant affirmatively alleges that Plaintiff’s claims are not actionable to the extent

Plaintiff provided the requisite “prior express consent” to receive the subject



                                               11
communication(s), as provided by the Federal Communications Commission and the law of

this Circuit.

Third Affirmative Defense

        Plaintiff is not entitled to recover any damages, or any recovery awarded should be

reduced by the amount of damages which reasonably could have been avoided, because

Plaintiff failed to take reasonable steps to mitigate his damages with respect to the matters

alleged in the Complaint

Fourth Affirmative Defense

        Defendant asserts that any alleged calls to Plaintiff were authorized as Plaintiff failed

to provide any written or oral revocation of consent as defined under the TCPA and applicable

administrative or judicial interpretations.

Fifth Affirmative Defense

        Assuming arguendo that Defendant BDC violated the TCPA, as alleged in the

Complaint, which Defendant BDC denies, any such violation was not intentional.

Sixth Affirmative Defense

        Defendant affirmatively alleges that any claims or allegations which occurred more

than four (4) years from the date the Complaint was filed are barred by the statute of limitations

under the TCPA.

Seventh Affirmative Defense

        Defendant affirmative alleges that the ringless voicemail messages at issue do not

violate any provision of the TCPA.




                                               12
       WHEREFORE Defendant, BDC PROMOTIONS, INC., requests that this Court

dismiss Plaintiff’s Complaint at Plaintiff’s cost, and that Defendant be awarded reasonable

attorneys’ fees and costs, as provided under applicable law.

       Respectfully submitted this 4th day of September, 2019.


                                              /s/ Rachel M. Ortiz
                                              Ernest H. Kohlmyer, III
                                              Florida Bar No. 110108
                                              Skohlmyer@shepardfirm.com
                                              Rachel M. Ortiz
                                              Florida Bar No. 0083842
                                              ROrtiz@shepardfirm.com
                                              Shepard, Smith, Kohlmyer & Hand, P.A.
                                              2300 Maitland Center Parkway, Suite 100
                                              Maitland, Florida 32751
                                              Phone: (407) 622-1772
                                              Fax: (407) 622-1884
                                              Counsel for Defendant, BDC Promotions, Inc.


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on

September 4, 2019, via the Court Clerk’s CM/ECF system which will provide notice to all

parties’ counsel of record by operation of the Court’s electronic filing system.


                                              /s/ Rachel M. Ortiz
                                              Rachel M. Ortiz, Esq.
                                              Florida Bar No. 0083842




                                              13
